Citation Nr: 1004228	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc syndrome and left sciatica, 
prior to June 18, 2009.

2.  Entitlement to an initial evaluation in excess of 20 
percent for intervertebral disc syndrome, from June 18, 2009.

3.  Entitlement to an initial evaluation in excess of 10 
percent for sciatica of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee with 
patellar tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to her retirement in December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Regional 
Office (RO) that granted service connection for 
intervertebral disc syndrome and left sciatica, and for 
patellofemoral syndrome with patellar tendonitis.  A 10 
percent evaluation was assigned for each of these 
disabilities.  Based on the receipt of additional evidence, 
including the report of a June 18, 2009 Department of 
Veterans Affairs (VA) examination, the RO, by rating action 
dated August 2009, assigned a 20 percent evaluation for 
intervertebral disc syndrome, and a separate 10 percent 
evaluation for sciatica of the left lower extremity.  Each of 
these evaluations was effective June 18, 2009.

In a May 2009, statement, the Veteran sought to reopen her 
claims for service connection for stomach and neck 
disabilities.  She also filed a claim for an increased rating 
for her service-connected right foot disability.  Since these 
matters were not certified or developed for appeal, they are 
referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for patellofemoral syndrome of the left knee 
with patellar tendonitis is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.




FINDINGS OF FACT

1.  Prior to June 18, 2009, the Veteran's low back disability 
was manifested by full range of motion with radiating pain 
and radiculopathy.  

2.  From June 18, 2009, intervertebral disc syndrome is 
manifested by forward flexion limited to 60 degrees and 
radiculopathy.  There is no objective evidence that the 
Veteran had incapacitating episodes totaling at least four 
weeks during the past twelve months. 

3.  The Veteran has no more than mild incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for intervertebral disc syndrome and left sciatica, 
prior to June 18, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for intervertebral disc syndrome, from June 18, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for sciatica of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8529 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a March 2006 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate her claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  That letter also advised the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  A May 2008 
letter addressed the Veteran's claim for a higher disability 
rating and advised the Veteran of the information and 
evidence needed to establish a disability rating.  The case 
was last readjudicated in August 2009.

In any event, this claim arises from the initial award of 
service connection for the Veteran's service-connected low 
back and left knee disabilities.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, and the 
reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran is service connected for intervertebral disc 
disease under Diagnostic Code 5243.  Under this Code, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation may be assigned.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months, a 10 percent evaluation may 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.

Beginning June 18, 2009, the Veteran received a separate 10 
percent rating for left leg sciatica under Diagnostic Code 
8520.  Under this Code, an 80 percent rating is assignable 
for complete paralysis of the sciatic nerve; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  A 60 
percent rating may be assigned for incomplete paralysis of 
the sciatic nerve which is severe, with marked muscular 
atrophy.  A 40 percent rating is assignable when moderately 
severe.  A 20 percent rating may be assigned when moderate.  
A 10 percent rating may be assigned when mild.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Outpatient treatment records note the Veteran complaining of 
low back pain and radiating pain to the left leg.  A November 
2008 x-ray study noted mild disc space narrowing and mild 
lower lumbar facet joint arthrosis.  A March 2009 MRI noted a 
diffuse disc bulge at L5-S1 with central annular tear, with 
associated facet degenerative changes and mild/moderate 
narrowing of the spinal canal.  March 2009 treatment records 
noted full strength in the lower extremities.  May 2009 
treatment notes reveal forward bending to the ankles, and 
normal rotation and side bending.  Neurological evaluation 
revealed 4/5 left hip flexion and left knee flexion.

The initial question is whether a rating in excess of 10 
percent is warranted for intervertebral disc syndrome and 
left sciatica prior to June 18, 2009.  The April 2006 VA 
examination demonstrated that the Veteran had full range of 
motion of the lumbar spine.  While no pain was observed in 
the thoracolumbar spine region, there was radiating pain on 
movement.  Straight leg raising was positive on the left at 
approximately 40 degrees, and this was consistent with 
radiculopathy.  The examiner noted the Veteran described 
posterior leg radiating pain, which was also consistent with 
radiculopathy.  The Board points out that there was no pain 
of the lumbar spine region.  There was no further limitation 
by fatigue, weakness, lack of endurance or incoordination on 
repetitive motion.  

There is no indication that the Veteran experienced any 
incapacitating episodes due to her low back disability.  
Given that she had no limitation of motion of the lumbosacral 
spine, it appears that the 10 percent evaluation assigned by 
the RO was on the basis of mild radiculopathy.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for intervertebral disc syndrome with sciatica prior 
to June 18, 2009.

With respect to the claim for a higher rating for 
intervertebral disc syndrome as of June 18, 2009, the Board 
observes that the Veteran reported at the time of the June 
2009 VA examination that bed rest had been recommended by 
medical providers for a total of six days in the previous 12 
months.  The examination also revealed muscle spasm and 
tenderness of the lumbosacral area.  Straight leg raising was 
positive bilaterally.  Limitation of motion of the lumbar 
spine was demonstrated.  In this regard, the Board notes that 
flexion was to 60 degrees; extension was to 10 degrees; 
lateral flexion was to 20 degrees, bilaterally; and rotation 
was to 25 degrees bilaterally.  The examiner commented that 
joint function of the lumbar spine was additionally limited 
by pain, fatigue, weakness, lack of endurance, and 
incoordination following repetitive use.  The limitation of 
motion is no more than mild.  

The June 18, 2009 VA examination revealed that the Veteran 
has a sensory deficit of the left lateral leg and left dorsal 
foot.  There was motor weakness of 4/5 for left plantar 
flexion, left foot extension, left great toe extension, and 
left knee flexion.  The examination also disclosed that there 
was a sensory deficit of the back of the thigh on the left, 
the left lateral leg and left lateral foot.  There was 
decreased pinprick sensation in the left lower extremity.  
Such findings are consistent with no more than mild 
incomplete paralysis of the sciatic nerve.

In order to assign a higher rating, the evidence must 
demonstrate moderate incomplete paralysis of the sciatic 
nerve.  In the absence of such evidence, the Board concludes 
that a higher initial rating is not warranted for sciatica of 
the left lower extremity.  

In summary, the evidence supporting the Veteran's claim 
consists of her statements.  In contrast, the Board concludes 
that the medical findings on examination and during treatment 
are of greater probative value and do not support a higher 
rating.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for a rating in excess 
of 10 percent for intervertebral disc syndrome with sciatica 
prior to June 18, 2009, or in excess 20 percent for 
intervertebral disc syndrome and 10 percent for sciatica of 
the left lower extremity for the period beginning June 18, 
2009.  

As a final matter, the Board has also considered whether the 
Veteran's disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for 
intervertebral disc syndrome and left sciatica, prior to June 
18, 2009, is denied.

An initial evaluation in excess of 20 percent for 
intervertebral disc syndrome, from June 18, 2009, is denied.

An initial evaluation in excess of 10 percent for sciatica of 
the left lower extremity is denied.




REMAND

The Veteran has also claimed entitlement to an initial 
evaluation in excess of 10 percent for patellofemoral 
syndrome with patellar tendonitis.  However, upon review of 
the record, the Board finds that additional development is 
necessary.

In her December 2007 substantive appeal, the appellant noted 
that she received treatment for her left knee around August 
2007 after the knee gave way and she fell on it.  She 
reported treatment by Patient First in Newport News, Virginia 
and being referred to Glasson Sports Medicine in Virginia 
Beach.  While there is a report from 2008 for Patient First, 
there are no records from her treatment apparently beginning 
in August 2007 for her left knee.  Thus, remand is required 
to attempt to obtain these treatment records. 

Accordingly, this issue is REMANDED for the following:

1.  The Veteran should be asked to 
provide completed release forms for 
Patient First in Newport News, Virginia, 
and Glasson Sports Medicine in Virginia 
Beach, as well as any other treatment 
providers who have treated her for her 
left knee since July 2007.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


